DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 04/25/2022 has been considered and entered.  The response was considered and found to be persuasive over the rejections in view of Teshima et al. (US 2012/0090568) for failure to teach the volume resistivity in view of the declaration by Akira Tada dated 04/25/2022 which demonstrated that the examples of Teshima did not provide the resistivity of the claims.  Therefore, the rejections of claims 1 to 12 over Teshima are withdrawn.  
The amendment also overcomes the rejections in view of Morita (US 2004/0192562) for failure to teach amount of nitrogen from the nitrogen-based friction modifier present in the oil.  The rejections in view of Morita are hereby withdrawn.  New grounds of rejections are made below as necessitated by the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8, 10 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 2004/0192562) in view of Fuchi et al. (US 2010/0317554)
In regards to claim 1, Morita teaches lubricating oil composition comprising calcium salicylate providing calcium in amounts of from 0.005 to 0.07% in the composition, extreme pressure additive providing phosphorus in amounts of from 0.005 to 0.07% in the composition, succinimide present at 0.1 to 6% in the composition and a borated ashless dispersant (abstract).  In the examples, the composition comprises base oil, calcium salicylate providing calcium at 0.007 to 0.03% meeting the claimed limitation, di(2-ethylhexyl) phosphite providing phosphorus at 0.01%, and at least two succinimide compounds which provide the succinimide dispersant of the claim (Example 1, Table 1-1).  
The first succinimide A which is diethylene triamine bis(iso-octadecenyl) succinimide and which is calculated to stoichiometrically comprise nitrogen in amounts of about 8.7% by mass of the succinimide, is present at 2%, and thus provides nitrogen to the composition in calculated amounts of about 0.174%.  The boron containing dispersant is a polybutenyl succinimide having a high molecular weight of 1300 and thus provides the succinimide dispersant of the claim.  The succinimide contains 0.5% boron and provides boron in amounts of 0.005% in the composition, and thus the dispersant itself is present at a calculated amount of 1% in the composition.  If the borated succinimide is prepared from the same amine as succinimide A (i.e., diethylenetriamine) then the borated succinimide is calculated to contain about 2.41% nitrogen.  If it is prepared from the amine of succinimide B (i.e., tetraethylene pentamine) then it is calculated to comprise about 3.28% nitrogen.  Thus, the borated dispersant is calculated to provide nitrogen in amounts of about 0.0241% to about 0.0328% to the composition.
In the example, amine-based antioxidant and various other additives all sum up to 8% in the composition.  In general, Morita teaches amine-based antioxidants such as naphthylamine such as phenyl-a-naphthylamine which stoichiometrically comprises about 6.39% of nitrogen can be present in amounts of from 0.01 to 5% in the composition, and thus would provide nitrogen in amounts of from 0.00064% to 0.32% which overlaps the claimed range [0092, 0093].  
Morita teaches the composition may comprise known additives such as friction modifiers in amounts of from 0.01 to 5% in the composition, but fails to recite specific friction modifier of the claims or the amount of nitrogen provided by the friction modifier [0075, 0088 and 0090].  Fuchi similarly teaches transmission lubricating oil compositions comprising from 0.01 to 5% of friction modifiers.  The friction modifiers are succinimide based friction modifiers [0044].  In Example 8, the friction modifier comprises nitrogen in amounts of 3.85%, and in Examples 9 and 10, the nitrogen contents are 4.3% and 6.4% [0058 – 0060].  Thus, Example 8 allows for the friction modifier to provide nitrogen to the composition in amounts of from about 0.0004% to about 0.2% to the composition. Example 6 provides higher amounts of nitrogen of from about 0.0006 to about 0.3% to the composition.
Thus, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the friction modifiers of Fuchi in the composition of Morita, as Morita allows for the presence of friction modifiers in the composition and since Fuchi teaches suitable friction modifiers for transmission oils.  When the friction modifier of Fuchi is used in the composition of Morita, it will provide the nitrogen content of the claim.
Since the same composition and ingredients are taught, the composition would be expected to possess similar properties such as the volume resistivity as claimed.

In regards to claim 2, Morita in view of Fuchi teaches the claimed composition.  Morita teaches the composition wherein the salicylate can be present as 100% of the soap in the detergent.
In regards to claim 3, Morita in view of Fuchi teaches the claimed composition.  Morita teaches the composition comprising the succinimide as claimed.
In regards to claim 4, Morita in view of Fuchi teaches the claimed composition.  Morita teaches the composition comprising the succinimide which is a condensation product of C18 alkenyl succinic acid and diethylene triamine which is a C4 alkylated polyamine of the claim.
In regards to claim 5, Morita in view of Fuchi teaches the claimed composition.  Morita teaches the composition comprising the succinimide dispersant having a 1300 molecular weight of polyisobutylene group which is an alkenyl having about C90 group in the alkenyl-succinic acid/anhydride reaction product with polyamine.
In regards to claim 6, Morita in view of Fuchi teaches the claimed composition.  Morita teaches the composition which comprises di-ethylhexyl phosphite supplying phosphorus to the composition at 0.01% which provides the compound of formula 8 of the claim when R15 and R16 are each branched C8 hydrocarbon group.  However, the phosphites of component F of Morita can generally be straight or branched hydrocarbyl groups such as dibutyl phosphite, dioctyl phosphite etc. [0080].
In regards to claim 7, Morita in view of Fuchi teaches the claimed composition.  Morita teaches the composition which can comprises corrosion inhibitors such as benzotriazole or tolyltriazole in amounts of from 0.005 to 0.2% in the composition [0100, 0103].
In regards to claim 8, Morita in view of Fuchi teaches the claimed composition.  Morita teaches the composition having a synthetic base oil present at up to 99.5% of the base oil and having kinematic viscosity at 100ºC (Kv100) of from 2 to 6 mm2/s (cSt) mixed with an oil having Kv100 of 10 to 50 cSt which is mixed at 0.5% or higher [0015, 0016].  The kv100 of the basestock is thus between about 2 to 6.  Kv40 is correspondingly calculated to be about 10 cSt to about 35 cSt for VI of predominantly synthetic oil of about 120.  Similarly, since the base oil is predominant and in the absence of optional VI improvers, the viscosity of the composition will be similar to that of the base oil, and the claimed limitations would be met or overlapped.
In regards to claim 10, Morita in view of Fuchi teaches the claimed composition.  Morita teaches the composition and thus would be suitable for providing the intended use of the claims.
In regards to claims 11 – 14, Morita in view of Fuchi teaches the claimed composition having the claimed limitations as previously recited.  Morita teach compositions for transmissions such as automatic transmission and continuously variable transmissions which are transmissions used in automobiles, internal combustion engines (i.e., engine motors), gears etc. [0128].  While there is no specific description of lubricating electric motors, fluids useful as transmission oils have been known to be useful for lubricating hybrid engines which comprise electric motors in view of Tipton et al. (US 2010/0130390).  
For instance, Tipton teaches a driveline fluid that is useful for lubricating automatic transmissions, manual transmissions, and also suitable for use as hybrid vehicle fluid and/or electric vehicles [0003, 0011].  In the alternative, Kishi et al. (US 2017/0204046) similarly teaches lubricating hybrid and electric vehicles with similar oils used in lubricating transmissions [0063].  Thus, at least in view of Tipton or Kishi, it would have been obvious to have used the composition of Morita in view of Fuchi as lubricant for hybrid vehicles for lubricating its electric motor or the electric motor of electric vehicles, as Tipton or Kishi teaches similar lubricating oils are useful for lubricating transmissions and electric motor.  When the composition of Morita in view of Fuchi are used as hybrid or electric vehicle fluid for lubricating the electric motor, the method of lubricating the transmission and electric motor as claimed would have been intrinsically provided.
In regards to claims 15 – 17, Morita in view of Fuchi teaches the composition having the claimed ingredients and in the claimed amounts and thus would be expected to possess similar properties as claimed.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While the examiner agrees that Morita fails to recite the particularly friction modifier having the nitrogen content of the claims, Fuchi has been added to teach the disputed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771